Citation Nr: 1434295	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increases in the ratings assigned for a low back disability (currently "staged" ratings of 10 percent prior to November 16, 2011 and 20 percent from that date).

2.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a compensable rating for left testicle atrophy.

5.  Entitlement to increases in the ratings assigned for left eye recurring iritis and uveitis (currently "staged" ratings of 0 percent prior to July 12, 2013 and 10 percent from that date).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970 and from February 1975 to August 1993.  This appeal is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision which awarded service connection for radiculopathy of both lower extremities, rated 10 percent each, effective May 14, 2007; increased the rating for a low back disability to 10 percent, effective March 28, 2007; continued a 0 percent rating for left testicle atrophy; and continued a 0 percent rating for left eye recurring iritis and uveitis.  A September 2013 rating decision increased the rating for the low back disability to 20 percent, effective November 16, 2011, and increased the rating for the left eye disability to 10 percent, effective July 12, 2013.  The issues pertaining to the back and the left eye are characterized to reflect that "staged" ratings are assigned, and that both "stages" are on appeal.

The matter of the rating for left eye recurring iritis and uveitis is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to November 16, 2011, the Veteran's low back disability was not shown to have been manifested by limitation of forward flexion to 60 degrees or less, combined range of motion limited to 120 degree or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; incapacitating episodes of intervertebral disc syndrome, or separately ratable neurological manifestations other than voiding dysfunction, erectile dysfunction, and bilateral lower extremity radiculopathy are not shown.

2.  From November 16, 2011 to July 11, 2013, the low back disability is reasonably shown to have had limitations approximating forward flexion limited to 30 degrees or less; unfavorable ankylosis of the thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome, or separately ratable neurological manifestations other than voiding dysfunction, erectile dysfunction, and bilateral lower extremity radiculopathy are not shown.

3.  From July 11, 2013, the low back disability is not shown to have been manifested by limitation of forward flexion to 30 degrees or less; ankylosis of the thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome, or separately ratable neurological manifestations other than voiding dysfunction, erectile dysfunction, and bilateral lower extremity radiculopathy are not shown.

4.  Throughout the Veteran's left lower extremity radiculopathy is shown to be manifested by impairment consistent with moderate, but not greater, incomplete paralysis.

5.  Throughout the Veteran's right lower extremity radiculopathy is shown to be manifested by impairment consistent with moderate, but not greater, incomplete paralysis.

6.  Complete atrophy of both testes is not shown.


CONCLUSIONS OF LAW

1.  A "staged" increased (to 40 percent)  rating is warranted for the Veteran's low back disability for the period from November 16, 2011 to July 11, 2013; ratings for the low back disability in excess of 10 percent prior to November 16, 2011, in excess of 40 percent from November 16, 2011 to July 11, 2013, and/or in excess of 20 percent from July 11, 2013 are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a; Code 5243 (2013).

2.  A 20 percent (but no higher) rating for left lower extremity radiculopathy is warranted throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §4.124a, Code 8620 (2013).

3.  A 20 percent (but no higher) rating for right lower extremity radiculopathy is warranted throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §4.124a, Code 8620 (2013).

4.  A compensable rating for left testicle atrophy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4,7, 4.115b, Code 7523 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A July 2007 letter explained the evidence necessary to substantiate the low back and left testicle atrophy claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of how effective dates of awards are assigned.  Regarding lower extremity radiculopathy, as the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2009 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; and a September 2013 supplemental SOC (SSOC) readjudicated the claims after the appellant responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).
 
The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for the Veteran to be examined in July 2007, November 2011, and July 2013.  The Board finds that reports of these examinations are adequate for rating purposes as the examiners reviewed the record, noted the history of the disabilities, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary to adjudicate these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence in these matters that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  With the initial rating assigned with the award of service connection for a disability, as well as when the claim was one for an increase in the rating for an already service-connected disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Low Back

The Veteran's service-connected low back disability has been assigned staged ratings of 10 percent prior to November 16, 2011 and 20 percent from that date under Code 5243 for intervertebral disc syndrome, which provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in a higher rating.

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a. 

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the Formula for Rating Based on Incapacitating Episodes, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.   

On July 2007 VA examination, the Veteran reported constant low back pain that is aching, burning, and sharp.  He stated that the pain travels into his legs and feet, and is precipitated by physical activity, often with a spontaneous exacerbation.  He reported no medications were prescribed for treatment of his low back and that function is not restricted in any aspect in spite of the chronic low back pain.  He had not been incapacitated due to his back, and had not had a physician prescribe bed-rest.  He reported that the functional impairment that resulted from his back disability was slowed movement.
On examination of the spine, there was radiation of pain on movement and tenderness.  There was no evidence of muscle spasm and straight leg raising was negative bilaterally.  There was also no evidence of ankylosis of the lumbar spine.  Range of motion studies showed flexion to 85 degrees with pain at 45 degrees; extension to 30 degrees with pain at 10 degrees; right and left lateral flexion to 30 degrees with pain at 30 degrees; and right and left lateral rotation to 30 degrees with pain at 30 degrees.  There was no additional limitation following repetitive-use testing.  The examiner further noted that range of motion was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that the thoracolumbar spine did not manifest any evidence of overall additional limitation in degrees above the range of motion conducted.  The examiner identified the sciatic nerve as the peripheral nerve most likely involved.  

Regarding the Veteran's reflexes, it was noted that there were sensory deficits at the L4, L5, and S1 dermatomes, manifested as decreased sensation at the front lower leg and the lateral lower leg.  The Veteran's intervertebral disc syndrome was also noted to be manifested by motor weakness with knee extension deficits bilaterally.  The examiner noted no bowel, bladder, or erectile dysfunction.

An August 2007 VA primary care physician's treatment record notes that this was the Veteran's initial visit for care and that he was last seen in 1994.  His complaints included low back pain.

A January 2008 private treatment record notes that the Veteran reported back pain radiating to both legs.  He denied changes in bowel or bladder function or loss of strength in his lower extremities.  A repeat examination found good range of motion in the lumbar spine.  There was tenderness to palpation.  The straight leg raising testing was negative; a Gillet test was positive.  Reflexes were 2+ bilaterally.  The impression was degenerative disc disease and sacroiliac joint dysfunction.  April and May 2008 private treatment records note that the Veteran complained of low back pain radiating to both lower extremities; the impression was sciatica.  A May 2008 lumbar MRI showed degenerative disc disease with a posterior bulging disc.

In June 2011, an EMG study suggested the possibility "of L5 radicular process of chronic origin and possibly an acute S1 radiculopathy based on a few acute denervating potentials in the abductor halluces."  It was noted that the exam was inconsistent and somewhat difficult to evaluate due to spasms that the Veteran was experiencing.

On November 2011 VA back examination, the diagnoses were intervertebral disc syndrome, lumbosacral radiculitis/radiculopathy, and degenerative disc disease.  The Veteran reported back pain with flare-ups, and associated numbness and pain in both lower extremities.  He reported difficulty sitting and/or standing for prolonged periods of time and stated that he is limited in his ability to walk.  He reported swaying, slipping, and episodes of falling while ambulating.  He also reported stiffness, fatigue, spasms, decreased motion, paresthesias, numbness, and weakness in his spine, leg, and foot.  He indicated that the pain in his back radiates to his groin, legs, and feet, and that the back pain is often associated with discomfort in his neck, shoulders, arms, and hands.  He stated that all musculoskeletal discomfort is constant and the pain is moderate and unrelieved with medication.  He reported that his back disability has never required surgery or hospitalization.  It was also noted that over the past 12 months no physician had found him incapacitated due to his back.  He did not have bowel complaints.  He reported easy fatigability with activities of daily living, and difficulty lifting objects.

Range of motion studies showed forward flexion to 45 degrees with evidence of painful motion at 25 degrees; extension [apparently] was to 5 degrees with no evidence of painful motion; right lateral flexion was to 25 degrees with no evidence of painful motion; left lateral flexion was noted to have no evidence of painful motion; right lateral rotation was to 25 degrees with evidence of painful motion at 20 degrees; and left lateral rotation was to 20 degrees with evidence of painful motion at 25 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  The examiner also noted no evidence of functional loss of the back and no localized tenderness or pain to palpation.  There was evidence of guarding or muscle spasms, but such did not result in an abnormal gait or spinal contour.  Muscle strength was noted as no less than active movement against some resistance and reflexes of the knee were noted to be hyperactive without clonus, while reflexes of the ankle were noted to be hypoactive.  A sensory exam was normal for the upper anterior thigh, but decreased for the thigh/knee, lower leg/ankle, and feet/toes.  The Veteran was unable to perform straight leg raising testing.  As for radiculopathy, the examiner noted that the Veteran had moderate intermittent pain and numbness involving the sciatic nerve.  Other neurologic abnormalities were erectile dysfunction and bladder dysfunction.  It was noted that the veteran did not have any incapacitating episodes of intervertebral disc syndrome over the past 12 months.  He did not use an assistive device [to ambulate].

November 2011 diagnostic imaging of the lumbar spine was unremarkable except for lumbosacral spondyloarthropathy.

An April 2012 record noted an assessment of lumbar radiculopathy.  In September 2012, there was no evidence of lumbar radiculopathy; however, there was an assessment of peripheral neuropathy affecting the lower extremities.  In November 2012, the Veteran reported low back pain with numbness, tingling, and burning sensations in his lower extremities.  He also reported paresthesias of the hands and feet.  In January 2013, the Veteran presented with low back pain.

On July 11, 2013 VA back examination, the diagnoses were intervertebral disc syndrome of the thoracolumbar spine and degenerative disc disease (DDD) and spondylosis of the lumbar spine with L5-S1 disc space narrowing.  The Veteran reported that flare-ups impact the function of his back.  Range of motion studies showed forward flexion to 55 degrees with evidence of pain at 50 degrees; extension to 20 degrees with evidence of pain at 20 degrees; right and left lateral flexion to 20 degrees with evidence of pain at 20 degrees; and right and left lateral rotation to 20 degrees with evidence of pain at 20 degrees.  It was noted that the Veteran was unable to perform repetitive use testing due to back pain.  The examiner noted that there are contributing factors of pain, weakness, fatigability, and/or incoordination and there is additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  It was noted that the degree of range of motion loss during pain on use or flare-ups is approximately 5-10 degrees in each plane of motion.
Functional loss was noted as less movement than normal and pain on movement.  The Veteran had pain to palpation/localized tenderness at L4-S1.  While there was guarding and muscle spasm, such did not result in abnormal gait or spinal contour.  Muscle strength was full and reflexes were normal.  There was no evidence of muscle atrophy.  There was decreased sensation in the upper anterior thighs, knees, lower legs/ankles, and feet/toes.  Straight leg raising was positive bilaterally.  There was moderate radiculopathy of the sciatic and femoral nerves, which included moderate constant pain, intermittent pain, paresthesias, and numbness.  The examiner found no evidence of neurologic abnormalities.  It was noted that the Veteran does not use any assistive devices, and that while he has intervertebral disc syndrome, he had not had any incapacitating episodes over the past 12 months.  

On July 2013 VA peripheral nerves examination, the examiner indicated that there were moderate radicular symptoms in both lower extremities (specifically involving the sciatic nerve) with no evidence of radicular symptoms in the upper extremities.  A sensory exam was normal for the upper extremities and decreased for the lower extremities.

In November 2013, X-rays of the lumbosacral spine showed disc space narrowing with DDD, early vascular calcification, spondylolysis (and surgical clips in the projection field of the right upper quadrant).

Prior to November 16, 2011

A 10 percent rating has been assigned by the RO prior to November 16, 2011.  Consequently, the focus is on those schedular criteria that would provide for a rating in excess of 10 percent.

Prior to November 16, 2011, the Veteran's low back disability was not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On July 2007 VA examination, forward flexion was to 85 degrees.  Further, there is no evidence that the spine was ankylosed.  

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  In this regard, there was no evidence of muscle spasm, weakness, or guarding.  The Board acknowledges that the July 2007 VA examiner noted that there was pain at 45 degrees on forward flexion testing.  However, the Board notes that while limitation of motion due to pain is a factor for consideration, pain without associated functional impairment does not constitute additional limitation of motion under DeLuca.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no evidence to suggest that the Veteran's functional loss is equivalent to flexion limited to 60 degrees or less or a combined range of motion limited to 120 degrees or less.  Significantly, on July 2007 examination, there was no additional limitation of motion with repetitive use testing, and the examiner indicated that range of motion was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  

Additionally, as there is no evidence of incapacitating episodes, rating on that basis is not for consideration.

The evidence also does not show that there were any further (other than bilateral lower extremity radiculopathy -discussed below, and erectile dysfunction and voiding dysfunction-which are already separately rated and not at issue herein) separately ratable neurologic abnormalities.  Notably, on July 2007 examination, there were only sensory deficits in the lower extremities. 

As the criteria for the 10 percent rating currently assigned encompasses the greatest degree of low back disability shown prior to November 16, 2011, the Board finds that a rating in excess of 10 percent is not warranted prior to that date.



From November 16, 2011 to July 11, 2013

A 20 percent rating has been assigned from November 16, 2011, and the focus is on the schedular criteria that would provide for a rating in excess of 20 percent.

From November 16, 2011 to July 11, 2013, the Veteran's low back disability is reasonably shown to have been manifested by functional limitations approximating forward flexion limited to 30 degrees or less.  The November 2011 VA examiner found forward flexion to 45 degrees with evidence of painful motion at 25 degrees.  There was also evidence of guarding and/or muscle spasms (and such symptoms reasonably would impact on actual function).  While limitation of motion due to pain is only a factor for consideration, here such limitation contributes to an actual impairment approximating limitation of flexion to 30 degrees, and warranting a 40 percent rating. See 38 C.F.R. §4.7.   

The Board has considered whether a rating higher than 40 percent is warranted, but finds that it is not.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes of disc disease warranting such rating.  The evidence during this period also does not show that there were any further (other than those already acknowledged, and separately rated).  

From July 11, 2013

A 20 percent rating is assigned for this period, and the focus is on the schedular criteria that would provide for a rating in excess of 20 percent.

At no time since July 11, 2013 is the Veteran's low back disability shown to have been manifested by limitation of forward flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.  Range of motion studies on July 2013 VA examination found forward flexion to 55 degrees, which is squarely within the criteria contemplated by a 20 percent rating.  There was no evidence of ankylosis or incapacitating episodes.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  The pain and limitation of motion found are contemplated by the schedular criteria for a 20 percent rating.  In this regard, the Board notes that the July 2013 examiner reported that the Veteran was unable to perform repetitive use testing due to back pain and that there are contributing factors of pain, weakness, fatigability, and/or incoordination; however, the examiner specifically noted that the degree of range of motion loss during pain on use or flare-ups is approximately 5-10 degrees in each plane of motion.  Considering such additional loss, the Board finds that the low back disability picture still does not approximate the criteria for a 40 percent rating. 

The evidence also does not show that during this period there were any further (i.e., other than those already acknowledged) separately ratable neurologic abnormalities.  See July 2013 VA examination report.  Accordingly, a rating in excess of 20 percent is not warranted for this period.

Lower Extremity Radiculopathy

10 percent ratings have been assigned by the RO for left and right lower extremity radiculopathy for the entire appeal period under Code 8620 for neuritis of the sciatic nerve, which provides for a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or lost.  The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.   
The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. §  4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The lower extremity disability picture presented is one that more nearly approximates moderate (rather than mild) disability in both lower extremities, warranting a 20 percent rating for each.  The Veteran has consistently reported pain radiating to his lower extremities.  This finding has been confirmed on VA examinations, and VA examiners, have also determined that bilateral lower extremity radiculopathy is of a moderate degree.  The Board observes that the evidence shows that in addition to sensory changes, there has been motor weakness with knee extension deficits bilaterally.  These findings reasonably demonstrate moderate disability warranting a 20 percent rating for each lower extremity.  There is no evidence to suggest that a rating in excess of 20 percent is warranted.  Three separate VA examiners have determined that there is no more than moderate incomplete paralysis in the lower extremities and the evidence does not suggest a disability picture more nearly approximating severe incomplete paralysis or complete paralysis of the lower extremities.  For these reasons, the Board finds that 20 percent, but no higher, ratings are warranted for each lower extremity.

The Board has considered whether referral of the low back disability and bilateral lower extremity radiculopathy disabilities for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the Veteran's low back disability (and associated radiculopathy) impacts on his ability to work, in that it limits bending, stopping, and prolonged standing.  However, there is no evidence to suggest, nor does he contend, that such limitations prevent him from working or that he is currently unemployed due to these disabilities.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).  

Left Testicle

A 0 percent rating has been assigned by the RO from September 1, 1993.  He is rated under Code 7523, which provides for a 0 percent rating when there is atrophy of one testis and a 20 percent disability rating when there is complete atrophy of both testes.  38 C.F.R. § 4.115b.  He filed a claim for increase in March 2007.  Consequently, the focus is on those schedular criteria that would provide for a compensable rating.

On July 2007 VA examination, the Veteran did not report any functional impairment due to his left testicular atrophy.  On physical examination, the examiner found atrophy of the left testicle and also present was a firm, nontender, moveable mass juxtaposed to the atrophied left testicle.  

June 2007 VA and July 2007 private treatment records note left testicle atrophy.  An August 2007 VA primary care physician's treatment record notes it was the Veteran's initial visit for care and that he was last seen in 1994.  His complaints included problems with his testis.

On November 2011 VA examination, the Veteran he stated he has constant left groin pain after undergoing surgery to remove a left scrotum hydrocele.  On physical examination, it was noted that he had a left testicle that is 1/2 to 1/3 of normal size.  There was no right testicle abnormality.

A July 2012 ultrasound showed that there was no focal defect in the right testicle.  The right testicle measured "3.6 x 2.8 x 2.1 cm," while the left testicle measured "3.2 x 1.9 x 2.2 cm."  The assessment was right orchalgia.  A May 2013 record notes that the Veteran complained of pain in both testicles and had an atrophic left testicle.

On July 2013 VA examination, it was noted that the Veteran's left testicle was abnormal (1/3 the size of normal) and considerably softer than normal.  There were no findings of right testicle abnormality.  There were no tenderness or masses of either testicle.

To warrant a compensable rating for testicle atrophy, there must be evidence of complete atrophy of both testes.  Here, the evidence shows atrophy of only the left testicle.  Consequently, a compensable rating under Code 7523 is not warranted.  The Board's review of the rating schedule found no alternate rating criteria applicable to the disability picture presented by this disability.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has any impairment of function beyond that already compensated.  As noted above, while he has been shown to have atrophy of the left testicle, such disability is fully encompassed by the schedular rating criteria. Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 111.

The record does not show that the Veteran's left testicle atrophy impacts on his ability to work.  Notably, on November 2011 and July 2013 VA examinations, the examiners specifically found that such disability did not impact on the Veteran's ability to work.  The Veteran does not suggest or allege that it does.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki, 22 Vet. App. at 447.  






ORDER

A 40 percent staged increased rating is granted for the Veteran's low back disability for the period from November 16, 2011 to July 11, 2013, subject to the regulations governing payment of monetary awards; ratings for the low back disability in excess of 10 percent prior to November 16, 2011, in excess of 40 percent from November 16, 2011 to July 11, 2013, and/or in excess of 20 percent from July 11, 2013 are denied.

A 20 percent rating for left lower extremity radiculopathy is granted throughout, subject to the regulations governing payment of monetary awards.

A 20 percent rating for right lower extremity radiculopathy is granted throughout, subject to the regulations governing payment of monetary awards.

The appeal seeking a compensable rating for left testicle atrophy is denied.


REMAND

The Veteran seeks an increased rating for his service-connected left eye recurring iritis and uveitis.  He was last afforded a VA eye examination in July 2013.  A review of the examination report revealed what appear to be conflicting findings; specifically, the examiner indicated in the report that the Veteran does not have a visual field defect, while visual field testing (Goldmann perimeter chart) suggests otherwise.  The originating agency found on review of the Goldmann chart that the Veteran was entitled to an increased staged 10 percent rating based on the findings.  The RO's interpretation of the chart and the examiner's finding that there is no visual field defect appear to be at odds, requiring a medical specialist's interpretation of the Goldmann chart to resolve the conflict.

Accordingly, the case is REMANDED for the following:

1.  Arrange for the July 2013 VA eye examiner to interpret the findings on visual field testing that examination.  Specifically, the examiner should indicate whether the chart reflects no visual field defect (as noted was then stated) or whether the chart is subject to other interpretation (as found by the RO in assigning the current rating).  

If the July 2013 examiner is unable to offer clarification or, if further examination is needed, arrange for another VA eye examination, which must include the Goldmann chart and an interpretation of the findings on the chart.

2.  Thereafter, arrange for any further development suggested by the development sought above.  Then review the record and readjudicate the claim for increased ratings for left eye disability.  If it remains denied, issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


